United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-1450
                                   ___________

Michael Carmie Antonelli,               *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the Eastern
                                        * District of Arkansas.
Linda Sanders,                          *
                                        * [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                             Submitted: July 3, 2007
                                Filed: July 6, 2007
                                 ___________

Before COLLOTON, BEAM, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Michael Carmie Antonelli appeals following the district court’s1 dismissal of
his 28 U.S.C. § 2241 petition and denial of his motion for relief from judgment. We
conclude that the dismissal of the section 2241 petition was proper for the reasons
explained by the district court, see Abdullah v. Hedrick, 392 F.3d 957, 959 (8th Cir.
2004) (de novo standard of review), and that the district court did not abuse its


      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable Jerry W. Cavaneau, United States Magistrate Judge for the Eastern District
of Arkansas.
discretion in denying the motion for relief from judgment, see Sanders v. Clemco
Indus., 862 F.2d 161, 169-70 (8th Cir. 1988).

      Accordingly, we affirm the district court’s judgment.
                     ______________________________




                                       -2-